Citation Nr: 0826323	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for right leg 
varicose veins has been submitted.

2.  Entitlement to secondary service connection for right leg 
varicose veins. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The case was brought before the Board in June 2007, at which 
time the case was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims. The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

It is acknowledged that the Board's approach in separating 
the claims for varicose veins of the right leg is atypical.  
See June 2007 remand; Bingham v. Principi, 18 Vet. App. 470 
(2004) aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 
(Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  
The separation of the claims, if anything, benefitted the 
veteran in further developing his claim for compensation and 
is entirely non-prejudicial. 


FINDINGS OF FACT

1.  An unappealed April 1985 rating decision, in pertinent 
part, denied service connection for right leg varicose veins 
finding a lack of a nexus between the condition and the 
veteran's military service. 

2.  Evidence received since the April 1985 decision that 
denied service connection for right leg varicose veins does 
not raise a reasonable possibility of substantiating the 
claim.

3.  The veteran has been diagnosed with right leg varicose 
veins, but there is no competent and persuasive evidence that 
his right leg condition is related to his service-connected 
left leg varicose veins.


CONCLUSIONS OF LAW

1.  The April 1985 RO decision that denied service connection 
for right leg varicose veins is final; new and material 
evidence has not been received, and the claim for service 
connection for right leg varicose veins is not reopened.  38 
U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304 (2007).

2.  The veteran's right leg varicose veins are not secondary 
to his service-connected left leg varicose veins.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in October 2004 and July 2007.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The July 2007 letter 
explained to the veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The letter dated in July 2007 satisfied the duty to notify 
provisions on the claim for service connection for right leg 
varicose veins.  Since this is a claim to reopen a previously 
denied claim, additional notice requirements apply.  VA must 
notify a claimant of the evidence and information that is 
necessary to reopen his or her claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought by the claimant.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The July 2007 letter informed the 
veteran new and material evidence was needed to reopen the 
claim and provided him the definition of new and material 
evidence.  The letter also informed him that the claim was 
previously denied because there was no competent and 
probative evidence of a nexus between his current diagnosis 
and any incident of his military service.  The veteran was 
advised that he must submit evidence related to this fact.

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his right leg varicose veins can be 
attributed to his service-connected left leg varicose veins.  
See generally Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's service-connected conditions.  This is 
discussed in more detail below.  With regard to the petition 
to reopen, there is no duty to afford the veteran with a 
medical examination unless the claim is reopened. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  

New and Material Evidence

The veteran alleges his right leg varicose veins are due to 
his military service.  He is currently service-connected for 
left leg varicose veins.  The veteran primarily argues that 
his right leg varicose veins developed after service as a 
result of overcompensating for his left leg disability.  The 
veteran's secondary service connection claim is discussed in 
the next section of this decision.  To the extent the veteran 
is alleging his right leg varicose veins are directly 
attributable to his military service, new and material 
evidence is required because the claim was already denied 
previously in an April 1985 RO rating decision.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran first initiated his claim for service connection 
for right leg varicose veins in 1985.  The veteran was 
afforded a VA examination in February 1985 where the examiner 
concluded the veteran's left leg varicose veins preceded 
service, but were aggravated therein whereas his right leg 
varicose veins did not manifest until 1985, nearly two 
decades after service.  Based on this medical evidence and 
the veteran's service medical records, which are silent as to 
any complaints, treatment or diagnoses of right leg varicose 
veins, the RO denied the veteran's claim in an April 1985 
decision.  The veteran then refiled his claim in April 2004, 
which was denied in a February 2005 rating decision. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the April 
1985 rating decision is final.

At the time of the April 1985 decision, the record included 
service medical records, which are silent as to any 
complaints, treatment or diagnosis of right leg varicose 
veins.  The record also included medical records from 1975, 
which are silent as to right leg varicose veins and a 
February 1985 VA examination indicating the veteran's right 
leg varicose veins were not manifested until 1985, nearly two 
decades after service.  

Potentially relevant evidence received since the April 1985 
decision includes: (1) VA outpatient treatment records from 
1999 to 2006; and (2) a November 2004 VA examination.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran claims, in pertinent part, that although his 
right leg varicose veins were not as severe as his left leg 
varicose veins, they should have both been service-connected 
in the 1985 rating decision because they are both part of the 
same bilateral disability.  The RO, in denying his claim, 
found that the veteran's right leg varicose veins were not 
diagnosed until 1985, nearly two decades after service. 

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the veteran's 
current right leg varicose veins are directly linked to some 
incident of his military service.  No competent evidence 
received since the April 1985 decision tends to do so.

The VA outpatient treatment records merely indicate the 
veteran's continuing treatment for his bilateral varicose 
veins.  No medical professional, within those records, links 
the veteran's right leg varicose veins directly to his 
military service.  The veteran was afforded a VA examination 
in November 2004 where the examiner indicates the veteran's 
right leg condition dates back to 1985, long after service 
discharge, whereas his left leg condition dates back to 
several decades prior. 

The fact that the veteran has right leg varicose veins was 
already well documented in the medical evidence previously in 
the file. The new medical evidence does not indicate a nexus 
between the veteran's right leg disability and his military 
service and indeed indicates to the contrary.  The additional 
medical evidence substantially shows mere continuing 
treatment for his varicose veins.  Despite the veteran's 
contention that the varicose veins are a bilateral limb 
problem and should be considered from the same origin, no 
medical professional has indicated such an opinion and indeed 
the November 2004 examiner indicates to the contrary.  

As to the veteran's own statements, he has not demonstrated 
he has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  His lay opinion cannot 
be deemed "material" for purposes of reopening the veteran's 
claim. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Id.; see e.g., Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

No competent evidence received since April 1985 relates to 
the unestablished fact necessary to substantiate the claim. 
That is, no additional evidence received shows a nexus 
between the veteran's current diagnosis of right leg varicose 
veins and his military service. 

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Service Connection

The veteran concedes that his left leg varicose veins were 
treated in the military and were the bigger problem for years 
thereafter.  He alleges, however, that he developed severe 
varicose veins of the right leg years later due to overuse of 
his right leg to overcompensate for the pain in his left leg 
due to the varicose veins.  In other words, the veteran's 
primary contention is that his right leg varicose veins are 
secondary to his service-connected left leg varicose veins.  
This aspect of his claim was not considered in the final 
April 1985 rating decision and thus it is properly before the 
Board on appeal here.  See Jarrell v. Nicholson, 20 Vet. App. 
326 (2006) (A later theory of entitlement was a "separate and 
distinct matter" constituting a new "claim.")

Secondary service connection may also be established for a 
disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 8 Vet. App. 374 (1995).  

In this case, VA outpatient treatment records as well as 
other medical records indicate continuous treatment for right 
leg varicose veins since 1985.  From the treatment records it 
is also clear his condition has worsened over the years.  The 
crucial inquiry, then, is whether the veteran's current right 
leg disability was caused or aggravated by his service-
connected left leg varicose veins.  The Board concludes it 
was not.

The veteran claims his right leg varicose veins are a result 
of overuse of his right lower extremity in compensation for 
left leg pain due to service-connected left leg varicose 
veins.  The Board notes, within the veteran's VA outpatient 
treatment records, a March 2005 statement from a VA nurse 
practitioner indicates bilateral leg pain and specifically, 
"right leg pain most likely secondary to injury on left leg, 
has been compensating."  It is unclear from the notation 
whether the statement is the nurse practitioner's opinion or 
merely a recitation of the veteran's complaints.  To the 
extent it is her own opinion, the Board finds it not germane 
to the issue at question.  

That is, the nurse practitioner does not diagnose the veteran 
with right leg varicose veins nor does she specifically 
attribute right leg varicose veins with his service-connected 
disability.  Rather, she merely indicates the veteran's 
complaints of right leg pain and attributes any such pain to 
overuse due to an injury on the left leg.  Her statement 
simply does not reach the pertinent question currently before 
the Board, which deals with the etiology of the veteran's 
varicose veins and not his leg pain.
 
In contrast, the veteran was afforded a VA examination in 
November 2004 where the examiner diagnosed the veteran with 
bilateral leg varicose veins opining as follows:

The veteran first developed varicose veins in the 
left lower extremity in 1966....He later developed 
varicose veins in the right lower extremity 
starting in 1985....When the veteran had to stay off 
of his feet because of symptoms in the left lower 
extremity due to varicose veins, he gave rest to 
both lower extremities.  During those periods, he 
gave rest to both lower extremities equally.  
There was no extra strain on the right lower 
extremity.... We may, therefore, conclude that the 
development and progression of the varicose veins 
in the right lower extremity was not due to the 
varicose veins in the left lower extremity.  It is 
not likely that the varicose veins in the right 
lower extremity were cause[d] by or aggravated by 
the service-connected varicose veins in the left 
lower extremity.

The Board finds the examiner's opinion compelling.  It is 
based on clinical tests and a complete review of the C-file, 
to include the veteran's 1985 examination, his lay statements 
and VA outpatient treatment records.  Also compelling, no 
medical professional has ever specifically attributed his 
right leg varicose veins to his left leg varicose veins or 
any other service-connected disability.

The Board has considered the veteran's statements that 
overusing his right leg to compensate for his service-
connected left leg disability caused or aggravated his right 
leg varicose veins.  Regrettably, the veteran is a layman and 
has not demonstrated he has the medical training or knowledge 
to offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board finds the 2004 VA examiner's 
opinion highly persuasive and unrebutted by any other medical 
records as explained above.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).




ORDER

The application to reopen the claim for service connection 
for right leg varicose veins is denied.

Entitlement to service connection for right leg varicose 
veins, claimed as secondary to service-connected left leg 
varicose veins, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


